nothing from the bag. He was apprehended a few blocks away based on
                the victim's description of the suspect. The victim's cell phone was found
                in appellant's short's pocket. After the victim identified appellant as the
                perpetrator in a show-up identification, appellant was arrested and
                ultimately convicted of robbery.
                            The jury could reasonably infer from the evidence presented
                that appellant was guilty of robbery.       See NRS 200.380. It is for the jury
                to determine the weight and credibility to give conflicting testimony, and
                the jury's verdict will not be disturbed on appeal where, as here,
                substantial evidence supports the verdict. See Bolden v. State, 97 Nev. 71,
                73, 624 P.2d 20, 20 (1981); see also McNair v. State, 108 Nev. 53, 56, 825
P.2d 571, 573 (1992).
                            Second, appellant argues that he was denied his statutory
                speedy trial right and that the district court made an inadequate record
                showing good cause for the delay in proceeding to trial. NRS 178.556
                provides that a district court may dismiss a charging document if the
                defendant is not brought to trial within 60 days after arraignment. "A
                dismissal is mandatory only if the State cannot show goodS cause for the
                delay." Meegan v. State, 114 Nev. 1150, 1154, 968 P.2d 292, 294 (1998),
                abrogated on other grounds by Vanisi v. State, 117 Nev. 330, 22 P.3d 1164
                (2001).
                            Here, appellant invoked his statutory right to a speedy trial
                at arraignment and the district court set trial five days outside the 60-day
                limit due to courtroom accommodation. Five days before trial was
                scheduled to commence, defense counsel requested a competency
                evaluation for appellant. On return from competency court, the district
                court set the trial for the next available court date 48 days later, on

SUPREME COURT
        OF
     NEVADA
                                                        2
(OI I997A
                   August 20, 2012. On August 16, 2012, defense counsel requested a 4-week
                   continuance to investigate appellant's past medical treatment. The
                   district court set trial for October 15, 2012, to which counsel agreed. The
                   trial date was again continued to October 18, 2012, due to defense
                   counsel's filing of a motion to suppress evidence. Based on this record, we
                   conclude that appellant's statutory speedy trial right was not violated
                   where the delay was aptly attributable to district court convenience, see
                   Shelton v. Lamb, 85 Nev. 618, 619, 460 P.2d. 156, 157 (1969) (recognizing
                   "the well-settled law of this state that the condition of the calendar, the
                   pendency of other cases, the public expense, the health of the judge, and
                   even the convenience of the court are good causes for a continuance"), and
                   appellant's pursuit of a competency evaluation and evidentiary challenge.
                                 Third, appellant contends that the district court erred by
                   denying his challenge for cause against a juror who expressed that he
                   would "have an issue" if the defense "didn't do anything." The district
                   court denied the for-cause challenge based on subsequent questioning of
                   the juror, and appellant exercised a peremptory challenge to remove the
                   juror. Even if the district court erred, appellant has not alleged or
                   demonstrated that any jurors actually empanelled were unfair or not
                   impartial.'    See Weber v. State,   121 Nev. 554, 581, 119 P.3d 107, 125,
                   (2005) ("Any claim of constitutional significance must focus on the jurors
                   who were actually seated, not on excused jurors."). Therefore, no relief is
                   warranted on this claim.



                         'Appellant concedes that he did not allege below that any juror
                   actually empanelled was not impartial.



SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    es,
                             Fourth, appellant argues that the district court erred by
                 denying his motion to suppress evidence obtained through an unlawful
                 search of his person. We review the district court's decision as a mixed
                 question of law and fact. Hernandez v. State, 124 Nev. 639, 646, 188 P.3d
1126, 1131 (2008). The district court's factual findings are reviewed for
                 clear error, but the legal consequences of those factual findings are
                 reviewed de novo. Somee v. State, 124 Nev. 434, 441, 187 P.3d 152, 157-58
                 (2008). In particular, he contends that his detention by the police was not
                 based on reasonable suspicion under Terry v. Ohio, 392 U.S. 1 (1968),
                 because he did not match the description of the suspect the victim gave to
                 the 911 operator. The victim described his attacker as a black male, 61
                 inches tall, 140 pounds, approximately 18 years old, and wearing a gray
                 sweatshirt. Appellant was described at trial as a black male, 66 inches
                 tall, 190 to 250 pounds, and "doesn't look like a teenager." When he was
                 detained, appellant was wearing a gray sweatshirt and was found about
                 three to four blocks away from the scene of the robbery shortly after it
                 occurred, and was walking in the direction of travel described by the
                 victim. In ruling on the motion, the district court acknowledged that there
                 were "significant differences" between appellant and the suspect's
                 description in terms of weight and height but that the general description
                 of a black male wearing a gray sweatshirt in the vicinity of the robbery
                 was sufficiently "specific and narrow" to support an investigative stop.
                             "In determining the reasonableness of a stop, the evidence is
                 viewed under the totality of the circumstances and in the context of the
                 law enforcement officer's training and experience."    State v. Rincort, 122
Nev. 1170, 1173-74, 147 P.3d 233, 235 (2006). Although "Heasonable
                 suspicion is not a stringent standard," it requires "more than a police

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) (947A    0
                                                           7:77-rt"
                officer's hunch." Id. at 1173, 147 P.3d at 235. "A law enforcement officer
                has a reasonable suspicion justifying an investigative stop if there are
                specific, articulable facts supporting an inference of criminal activity."   Id.;
                see United States v. Arvizu,    534 U.S. 266, 273 (2002) (concluding that
                while officers must have a particularized basis to detain an individual,
                they must be allowed "to draw on their own experience and specialized
                training to make inferences from and deductions about the cumulative
                information available to them that might well elude an untrained person"
                (internal quotation marks omitted)); United States v. Cortez, 449 U.S. 411,
                417-18 (1981) (observing that reasonable suspicion is an "elusive concept,"
                but it demands that the totality of the circumstances show that "the
                detaining officers must have a particularized and objective basis for
                suspecting the particular person stopped of criminal activity"); NRS
                171.123(1); Proferes v. State, 116 Nev. 1136, 1139, 13 P.3d 955, 957 (2000)
                (concluding that "[a] police officer may stop and detain a suspect for
                questioning regarding possible criminal behavior," but that "[t]here must
                be some objective information to support a reasonable suspicion
                connecting the person to criminal activity"), overruled on other grounds by
                Rosky v. State,   121 Nev. 184, 111 P.3d 690 (2005). While the victim's
                physical description of the suspect differs from appellant's appearance in
                some aspects, appellant matched the victim's description in terms of race,
                gender, clothing, and direction of travel. And appellant was found in the
                vicinity of the robbery, minutes after it occurred. Considering the totality
                of the circumstances, we cannot say that the district court erred by
                denying appellant's motion to suppress.
                            Appellant also argues that the cell phone recovered from his
                pocket should have been suppressed because he did not consent to a

SUPREME COURT
     OF
   NEVADA
                                                       5
(0) 1947A ceo
                 search of his pocket and the police did not have a warrant to search the
                 cell phone. Because appellant did not object to the admission of the cell
                 phone based on these grounds, we review his claim for plain error.      See
                 Herman v. State, 122 Nev. 199, 204, 128 P.3d 469, 472 (2006), abrogated
                 on other grounds by Nunnery v. State, 127 Nev. , 263 P.3d 235 (2011);
                 Nelson v. State, 123 Nev. 534, 543, 170 P.3d 517, 524 (2007) ("To be plain,
                 an error must be so unmistakable that it is apparent from a casual
                 inspection of the record" and the defendant must show that the error
                 affected his substantial rights. (quoting Garner v. State, 116 Nev. 770,
                 783, 6 P.3d 1013, 1022 (2000), overruled on other grounds by Sharma v.
                 State, 118 Nev. 648, 56 P.3d 868 (2002))). After Officer Gary Sittre
                 detained and handcuffed appellant, he noticed a cell phone in appellant's
                 shorts' pocket. He asked appellant if he could search appellant's pockets
                 and appellant responded affirmatively. Because appellant did not
                 challenge this matter below and therefore no factual findings were made,
                 we cannot say from this limited record that the mere fact that appellant
                 was handcuffed rendered his consent involuntary.      See United States v.
                 Watson, 423 U.S. 411, 424, (1976) ("[T]he fact of custody alone has never
                 been enough in itself to demonstrate a coerced confession or consent to
                 search."); Sparkman v. State, 95 Nev. 76, 79-80, 590 P.3d 151, 154 (1979)
                 (concluding that "the consent to search must be voluntarily given, and not
                 the product of deceit or coercion, express or implied" but that "Mlle mere
                 fact that the consent was given while appellant was in custody does not
                 render it involuntary"); McIntosh v. State, 86 Nev. 133, 136, 466 P.2d 656,
                 658 (1970) (concluding that the mere fact that a defendant consents to
                 search while in police custody does not render the consent involuntary).
                 As to appellant's claim that the police conducted a warrantless search of

SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A    e
                                               .111111WW;I:l.
                 the cell phone, we conclude that he has not shown plain error because he
                 had no standing to claim the protection of the Fourth Amendment.         See
                 Harper v. State, 84 Nev. 233, 236, 440 P.2d 893, 895 (1968); see also
                 United States v. Stringer, 739 F.3d 391, 396 (8th Cir. 2014) (concluding
                 that defendant did not have standing to challenge the search of a
                 passenger's cell phone because he had no reasonable expectation of
                 privacy, as "[t]he Fourth amendment protects the people against
                 unreasonable searches of 'their' effects").
                             Fifth, appellant contends that the district court erred by
                 allowing the admission of the victim's unduly suggestive show-up
                 identification of him. He concedes that he failed to preserve this matter
                 for review and therefore his claim is reviewed for plain error affecting his
                 substantial rights. See NRS 178.602; Mclellan v. State, 124 Nev. 263, 267,
                 182 P.3d 106, 109 (2008).
                             Because the pretrial identification preceded formal charges,
                 we consider the test set forth in Stovall v. Denno, which is whether, under
                 the totality of the circumstances, "the confrontation conducted in this case
                 was so unnecessarily suggestive and conducive to irreparable mistaken
                 identification that [the defendant] was denied due process of law." 388
U.S. 293, 301-02 (1967); see Jones v. State, 95 Nev. 613, 617, 600 P.2d 247,
                 250 (1979) (acknowledging that "[a]n on-the-scene confrontation between
                 eyewitness and suspect is inherently suggestive because it is apparent
                 that law enforcement officials believe they have caught the offender" but
                 that countervailing policy concerns may justify the procedure); State v.
                 Delahunt, 401 A.2d 1261, 1265-66 (R.I. 1979). "Short of that, it is for the
                 jury to weigh the evidence and assess the credibility of the eyewitnesses."
                 Gehrke v. State, 96 Nev. 581, 584, 613 P.2d 1028, 1029 (1980).

SUPREME COURT
        OF
     NEVADA
                                                        7
10) 1947A    e
                                Appellant argues that the identification procedure was
                    problematic because he did not match the victim's description of the
                    suspect, Officer Michael Wagner told the victim that appellant was "the
                    right man based on the initial 911 description given by the victim," and
                    Wagner did not read any special instructions to the victim. While the
                    victim's description of the suspect was not an exact match, his description
                    was consistent with aspects of appellant's appearance, including
                    appellant's race and clothing. Further, appellant overstates Officer
                    Wagner's comments. Officer Wagner testified, "I just let [the victim] know
                    that we were traveling to a location that somebody was stopped, a subject
                    had been detained that matched the description. And I just wanted to
                    know that if the subject that was detained was the person that robbed him
                    or not?" Wagner also acknowledged that he did not suggest to the victim
                    that appellant was the person who had robbed him And appellant does
                    not identify what instructions should have been given to the victim before
                    the show-up. Although show-ups are inherently suggestive, we cannot say
                    that the show-up was unnecessarily suggestive considering the totality of
                    the circumstances, see Banks v. State, 94 Nev. 90, 94-96, 575 P.2d 592,
                    595-96 (1978); Jones, 95 Nev. at 617, 600 P.2d at 250.
                                Even if the show-up was unnecessarily suggestive, the
                    question is whether the identification is nevertheless reliable. Manson v.
                    Braithwaite, 432 U.S. 98, 114 (1977); Bias v. State, 105 Nev. 869, 871, 784
P.2d 963, 964 (1989); Banks, 94 Nev. at 94, 575 P.2d at 595. In assessing
                    the prejudicial effect from a suggestive procedure, we consider the
                    following factors: (1) the witness' opportunity to view the suspect at the
                    time of the offense, (2) the witness' degree of attention, (3) the accuracy of
                    the witness' prior description, (4) the witness' level of certainty at the

SUPREME COURT
         OF
      NEVADA
                                                          8
(01 1947(1    Cep
                  show-up, and (5) the time between the crime and the show-up.           Neil v.
                  Biggers, 409 U.S. 188, 199-200 (1972); Gehrke, 96 Nev. at 584, 613 P.2d at
                  1030. Here, the victim interacted with appellant for several minutes
                  before the robbery, the victim's description of the robbery subject did not
                  match appellant in some respects but was consistent with appellant's race,
                  gender, clothing, and direction of travel, the victim immediately
                  recognized appellant as the person who robbed him, and the show-up
                  occurred shortly after the robbery. Considering all of these factors, we
                  conclude that appellant has not shown that the victim's identification of
                  him was unreliable, and consequently, he has not demonstrated that the
                  district court plainly erred by admitting the show-up identification.      See
                  Patterson v. State, 111 Nev. 1525, 1530, 907 P.2d 984, 987 (1995) (An error
                  is plain if it "is so unmistakable that it reveals itself by casual inspection
                  of the record." (internal quotation marks omitted)).
                              Sixth, appellant argues that witnesses improperly commented
                  on his post-Miranda right to remain silent in violation of his due process
                  and Fifth Amendment rights. Specifically, he complains about Officer
                  Sittre's testimony that after he read appellant his Miranda rights, he
                  "tried to ask [appellant] a question but it's like he didn't even pay
                  attention to me" and Officer Wagner's testimony that he asked appellant if
                  appellant spoke Spanish and "at this point [appellant] didn't want to
                  answer any other questions or he became extremely uncooperative at this
                  point." Because he did not object to this evidence, his claim is reviewed for
                  plain error. See NRS 178.602; Mclellan, 124 Nev. at 267, 182 P.3d at 109.
                              "It is constitutionally impermissible to admit evidence of a
                  defendant's invocation of his fifth amendment right to remain silent."
                  Aesoph v. State, 102 Nev. 316, 321, 721 P.2d 379, 382 (1986). A "mere

SUPREME COURT
        OF
     NEVADA
                                                        9
(0) 1947A    eu
                  passing reference" to post-Miranda silence "without more, does not
                  mandate an automatic reversal."       Shepp v. State, 87 Nev. 179, 181, 484
P.2d 563, 564 (1971), overruled on other grounds by Stowe v. State, 109
Nev. 743, 746, 857 P.2d 15, 17 (1993). We conclude that the testimony
                  was only a passing reference to appellant's right to remain silent and was
                  not elicited by the prosecution, cf. Diomampo v. State, 124 Nev. 414, 427-
                  28, 185 P.3d 1031, 1040 (2008); Vipperman v. State, 92 Nev. 213, 216, 547
P.2d 682, 684 (1976). But even assuming error, appellant did not
                  establish that it affected his substantial rights considering the substantial
                  evidence pointing to his guilt.
                              Seventh, appellant argues that police officers' references to
                  SCOPE in their testimony and a prior booking violated his due process
                  rights because it suggested to the jury that he had engaged in prior
                  criminal activity. Reference to a defendant's prior criminal history
                  constitutes reversible error.     Witherow v. State, 104 Nev. 721, 724, 765
P.2d 1153, 1155 (1988). "The test for determining a reference to prior
                  criminal history is whether the jury could reasonably infer from the
                  evidence presented that the accused had engaged in prior criminal
                  activity." Id. While we are not convinced that the jury could reasonably
                  infer that appellant had a criminal history from the references to SCOPE,
                  Officer Sittre's reference to a prior booking reasonably could imply prior
                  criminal conduct. Nevertheless, we conclude that any error was harmless
                  beyond a reasonable doubt.        Chapman v. California, 386 U.S. 18, 24
                  (1967); Medina v. State, 122 Nev. 346, 355, 143 P.3d 471, 477 (2006)
                  (applying Chapman).
                              Eighth, appellant contends that the district court erred by
                  refusing his request to instruct the jury that the prosecution's failure to

SUPREME COURT
        OF
     NEVADA
                                                         10
(0) 1947A    ce
                produce the victim's cell phone at trial created an irrebuttable
                presumption that the cell phone retrieved from appellant's person did not
                belong to the victim. In this, he argues that the instruction• was
                warranted because the police had a duty to collect the cell phone as
                evidence. While 'police officers generally have no duty •to collect all
                potential evidence from a crime scene,' that rule is not absolute.    Daniels
                v. State, 114 Nev. 261, 268, 956 P.2d 111, 115 (1998) (quoting State v.
                Ware, 881 P.2d 679, 684 (N.M. 1994)). We use a two-part test to
                determine whether the failure to collect evidence has resulted in an
                injustice. A defendant must first show that the evidence at issue was
                material, that is, "there is a reasonable probability that, had the evidence
                been available to the defense, the result of the proceedings would have
                been different" and second, if the evidence was material, that failure to
                collect it was due to mere negligence, gross negligence, or a bad faith
                attempt to prejudice the defendant's case.     Id. at 267, 956 P.2d at 115.
                Gross negligence entitles the defense to a presumption that the evidence
                would have been unfavorable to the prosecution; bad faith may result in
                dismissal of the charges. Id. Here, the victim unequivocally identified the
                cell phone as belonging to him and Officer Sittre testified that stolen
                property that is claimed by a victim is generally not received into
                evidence, especially if the property is something like a cell phone. We
                conclude that appellant has not demonstrated that the cell phone was
                material or that the failure to collect it was due to gross negligence or bad
                faith and therefore the district court did not err by refusing appellant's
                instruction.
                               Ninth, appellant argues that the district court abused its
                discretion by refusing his proposed instruction that the jury must acquit

SUPREME COURT
        OF
     NEVADA
                                                     11
(0) 1947A


                                  Y‘   tt
                  him if the circumstances of the identification and any other evidence raise
                  reasonable doubt whether he was the person who committed the crime—
                  appellant's theory of defense was misidentification. "[T]he defense has the
                  right to have the jury instructed on its theory of the case as disclosed by
                  the evidence, no matter how weak or incredible that evidence may be," but
                  the district court may refuse such an instruction that misstates the law or
                  is substantially covered by other instructions.   Vallery v. State, 118 Nev.
357, 372, 46 P.3d 66, 76-77 (2002) (internal quotation marks omitted).
                  Here, the jury was instructed that the prosecution bore the burden of
                  proving beyond a reasonable doubt the offense and that appellant was the
                  person who committed the offense. The jurors were further instructed
                  that appellant was entitled to a not-guilty verdict if they had reasonable
                  doubt as to his guilt. We conclude that the proffered instruction was
                  substantially covered by other instructions and therefore the district court
                  did not err in this regard.
                                Tenth, appellant contends that the prosecutor committed
                  multiple instances of misconduct during voir dire and closing argument
                  where the prosecutor asked the jurors to align themselves with the
                  prosecution, indirectly suggested that appellant should have presented
                  evidence, appealed to the jurors as Nevada citizens, asked the jurors to be
                  fair to the victim, and misstated evidence. Because appellant did not
                  object to any of the occurrences he identifies, we review his claims for
                  plain error. See NRS 178.602; Valdez v. State, 124 Nev. 1172, 1190, 196
P.3d 465, 477 (2008). We have carefully considered all of the challenged
                  comments in the context in which they were made, see Rose v. State, 123
Nev. 194, 208, 163 P.3d 408, 418 (2007), and we conclude that appellant
                  has failed demonstrate plain error.

SUPREME COURT
        OF
     NEVADA

                                                        12
(01 1947A    ea

                            Miti;j21 ±..7
                                   Finally, appellant argues that cumulative error requires
                       reversal of his conviction. "The cumulative effect of errors may violate a
                       defendant's constitutional right to a fair trial even though errors are
                       harmless individually."      Hernandez v. State, 118 Nev. 513, 535, 50 P.3d
1100, 1115 (2002). When assessing a cumulative-error claim, we consider
                       "(1) whether the issue of guilt is close, (2) the quantity and character of the
                       error, and (3) the gravity of the crime charged." Mulder v. State, 116 Nev.
1, 17, 992 P.2d 845, 854-55 (2000). Considering these factors, we conclude
                       that any errors considered cumulatively were not of sufficient consequence
                       to warrant reversal of appellant's conviction.
                                   Having considered appellant's arguments and concluded that
                       no relief is warranted, we
                                   ORDER the judgment of conviction AFFIRMED.



                                                            Douglas


                                                                                             J.
                                                            Cherry



                       HARDESTY, J., dissenting:
                                   In my view, reversal of appellant's conviction based on
                       cumulative error is not justified.
                                   The majority first concludes that the district court erred by
                       denying appellant's motion to suppress because his detention by the police
                       was not based on reasonable suspicion under Terry v. Ohio, 392 U.S. 1
                       (1968), considering the significant disparity between the victim's
                       description of the assailant and appellant's physical appearance. I
SUPREME COURT
        OF
     NEVADA
                                                              13
(0) 1947A    747g&o>
                   disagree. The reasonableness of a stop is determined by the totality of the
                   circumstances and in the context of the police officer's experience and
                   training.   State v. Rincon, 122 Nev. 1170, 1173-74, 147 P.3d 233, 235
                   (2006). Here, moments after the robbery, the police officer received
                   information describing the perpetrator as a black male of a certain weight,
                   height, and age, wearing a gray sweatshirt and traveling in a particular
                   direction. When detained shortly after the robbery, appellant, a black
                   male, was wearing a gray sweatshirt and was found about three to four
                   blocks away from the scene of the robbery walking in the direction of
                   travel described by the victim. While the victim's physical description of
                   the assailant differs from appellant's appearance is some respects—most
                   notably age and weight—appellant matched the description in terms of
                   race, gender, clothing, and direction of travel.
                               At trial, the police officer testified that what stood out to him
                   when he stopped appellant was appellant's gray sweatshirt, the fact that
                   no one else in the area matched the suspect's description, and appellant
                   was in close proximity to the robbery and traveling in the direction
                   described by the victim. The police officer acknowledged that physical
                   descriptors of a suspect are important but that descriptors such as weight,
                   height, and age are dependent upon a person's perception. He explained
                   that even where the physical description of a suspect may not match a
                   victim's description in all respects, he nevertheless had a duty to
                   investigate. The police officer's testimony shows that his decision to stop
                   appellant was not based on a "hunch" but on "specific, articulable facts
                   supporting an inference of criminal activity." See id. at 1173, 147 P.3d at
                   235; see also United States v. Arvizu, 534 U.S. 266, 273 (2002) (concluding
                   that while officers must have a particularized basis to detain an

SUPREME COURT
        OF
     NEVADA
                                                         14
(0) 1947A    er,
                                                ea;
                  individual, they must be allowed to "draw on their own experience and
                  specialized training to make inferences from deductions about the
                  cumulative information available to them that might well elude the
                  untrained person" (internal quotation marks omitted)); United States v.
                  Cortez, 449 U.S. 411, 417-18 (1981) (observing that reasonable suspicion is
                  an "elusive concept," but it demands that the totality of the circumstances
                  show that "the detaining [police] officers must have a particularized and
                  objective basis for suspecting the particular person stopped of criminal
                  activity"); NRS 171.123(1); Proferes v. State, 116 Nev. 1136, 1139, 13 P.3d
955, 957 (2000) (concluding that "[a] police officer may stop and detain a
                  suspect for questioning regarding possible criminal behavior," but that
                  "[t]here must be some objective information to support a reasonable
                  suspicion connecting the person to criminal activity"), overruled on other
                  grounds by Rosky v. State, 121 Nev. 184, 111 P.3d 690 (2005). Considering
                  the totality of the circumstances, I conclude the investigative stop in this
                  case did not offend the Constitution and the district court properly denied
                  appellant's motion to suppress.
                                 In addition to appellant's challenge to the investigative stop,
                  the majority concludes that cumulative error justifies reversing
                  appellant's conviction based on three claims of error. I must disagree.
                  The first claim of error concerns appellant's contention that two police
                  officers improperly commented on his post-Miranda right to remain silent.
                  The challenged comments were nothing more than passing references to
                  appellant's right to remain silent and they were not elicited by the
                  prosecution.     See Shepp v. State, 87 Nev. 179, 181, 484 P.2d 563, 564
                  (1971); cf. Diomampo v. State, 124 Nev. 414, 427-28, 185 P.3d 1031, 1040
                  (2008); Vipperman v. State, 92 Nev. 213, 216, 547 P.2d 682, 684 (1976).

SUPREME COURT
        OF
     NEVADA
                                                         15
(0) 1947A    e0
                The fleeting references made here are insufficient to support reversal
                based on cumulative error or any other ground for that matter. The
                second claim of error relied upon by the majority concerns challenges to
                three comments made by the prosecutor during voir dire and closing
                argument. Respecting the prosecutor's reference to defense counsel's
                hypothetical, the challenged comments merely reminded the jurors to use
                their common sense and to draw reasonable inferences from the evidence
                presented. That the jury inferred from those comments that appellant had
                a burden to present evidence, as he suggests, is speculative at best—
                particularly where the jury was instructed on the prosecution's burden to
                prove appellant's guilt beyond a reasonable doubt. The remaining two
                challenged comments, while improper, were not so significant that they
                produced cumulative prejudice.
                            When determining whether the cumulative error requires
                reversal of a conviction, we focus on three considerations: "(1) whether the
                issue of guilt is close, (2) the quantity and character of the error, and (3)
                the gravity of crime charged." Mulder u. State, 116 Nev. 1, 17, 992 P.2d
845, 854-55 (2000). While appellant was convicted of a serious crime, the
                issue of his guilt was not close and the quantity and character of the errors
                shown—witnesses' passing reference to appellant's post-Miranda right to
                remain silent and two improper arguments by the prosecutor—pale in
                comparison to the overwhelming evidence of guilt in this case. The
                evidence presented to the jury showed that the robbery victim identified
                appellant as the perpetrator in a show-up identification shortly after the
                robbery and the victim identified appellant at trial as the person who hit
                him in the face twice and absconded with his cell phone. And most
                incriminating, the victim's cell phone was found on appellant's person

SUPREME COURT
        OF
     NEVADA
                                                     16
(0) 1947A
                    when he was apprehended shortly after the robbery. The record simply
                    does not support reversing appellant's conviction on the basis of
                    cumulative error or for any other reason. Therefore, I would affirm the
                    judgment of conviction.


                                                          / dad, ds-Oth            J.
                                                      Hardesty




                    cc:   Hon. Valerie Adair, District Judge
                          Clark County Public Defender
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                        17
(CI) ]947A e




                4